EXHIBIT 10.1  

LETTER AGREEMENT

August 2, 2012

An-Ping Hsieh

7 Ferry Lane

Simsbury, CT 06070

Dear An-Ping:

I am pleased to confirm our offer to you to join Hubbell Incorporated as Vice
President, General Counsel, reporting to me. Your starting base salary will be
at the annual rate of $360,000 payable semi-monthly ($15,000 per pay period). We
normally review base salaries annually with future increases dependent upon
performance and assigned responsibilities.

• 

As an executive officer, you will be eligible for our discretionary annual
short-term incentive award program. Short-term incentive awards are determined
by the Compensation Committee of the Board of Directors and are based upon
Company performance relative to a set of pre-established criteria. Depending on
performance, you are eligible to earn up to 200% of your short-term incentive
award target percentage. Your short-term incentive award target percentage is
60% of your base salary. Short-term incentive awards are typically paid in
February for performance during the prior calendar year.

• 

You will also be eligible for Long-term Incentive award grant in December 2012
at a target value of $400,000. Subsequent grant recommendations will reflect
your participation at levels commensurate with your position and performance.
Under our amended and restated 2005 Incentive Award Plan, this award value may
be delivered to you in the form of restricted stock, stock appreciation rights
(SARS), and performance shares. In the event we use a different long-term
compensation mix, you will receive such mix as reflects the conversion rate(s)
that are applied to other Company senior executives. Our customary vesting
schedule for restricted shares and SARs reflects three year proportional vesting
with the anniversary of the grant date. Performance share vest based upon
performance relative to a set of pre-established criteria measured at the end of
a three year period.

• 

Additionally, you will be recommending to our Compensation Committee at its
September meeting a one-time long-term incentive award grant of $240,000 of the
Company’s Class B Common restricted stock which vests in one-third increments on
the anniversary of the grant date over the next three years.

• 

You will be eligible to participate in our benefit program for salaried
employees, the first day of the month following a thirty (30) day waiting
period, upon joining Hubbell. These programs include: medical, dental, personal
life, dependent life, personal accident, and long term disability coverages,
plus the Hubbell Incorporated Employee Savings and Investment Plan, a 401(k)
savings and investment plan which includes a 50% employer match for every dollar
that you contribute up to 6%. In addition, this plan includes an annual Company
discretionary profit sharing contribution. In 2011, this contribution was 4% of
pensionable earnings.

• 

You are also eligible to participate in the non-qualified Hubbell Incorporated
Executive Deferred Compensation Plan. This plan allows you to defer up to 50% of
your annual short-term incentive award on a tax-deferred basis.

• 

We offer an executive physical through the Princeton Longevity Center on an
annual basis.

• 

Executive Disability Income Insurance is offered as supplemental disability
income insurance to our executive population to compliment Hubbell’s group
long-term disability plan.

• 

You will also be recommending to the Board its approval of your entry into a
change in control severance agreement with the Company which, in the event of
your termination of employment within two years of a change in control, provides
cash severance in the amount equal to two and one-half (2.5) times the sum of
your annual base salary and the average short-term incentive award paid to you
in the three years preceding the change in control, plus a pro-rated portion of
your annual short-term incentive award target for the year in which termination
occurs, and other continued benefits.

• 

A Company automobile will also be provided to you per our policy valued at
$43,500, and financial planning services valued at approximately $12,000 per
year.

• 

You will be entitled to four weeks of vacation per calendar year, prorated for
the year 2012.

• 

You are also eligible to participate in the Harvey Hubbell Foundation Matching
Gifts Program, which will match up to $4,000 to any qualifying educational
institution per year.

• 

While certainly not anticipated, should a Company initiated separation of
employment take place within the first year of your employment date, you will be
entitled to certain benefits under the Company’s general severance policy
including salary and benefit continuation for a period of 26 weeks, a prorated
portion of your target short-term incentive award and outplacement services.
This payment will not be made, however, should termination be for cause.

As you might expect, our offer is contingent upon a full reference and
background check to our satisfaction, passing a routine physical examination and
drug screening. We will contact you in the near future to schedule this. Pending
the outcome of these contingencies, we anticipate a start date for you of
September 04, 2012.

I am confident that your move to Hubbell will be mutually rewarding. I look
forward to the opportunity of working with you.

Sincerely,

/s/ Timothy H. Powers

 

Timothy H. Powers

 

Chairman and Chief Executive Officer

 

 